Title: From John Quincy Adams to Abigail Smith Adams, 10 August 1812
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 36.
St: Petersburg 10. August 1812

Just as I was closing my last Letter to you, I received your letter of 12. April, and had barely time to make a minute of it, at the bottom of the one I was sealing up for you—Since then I have not had the pleasure of hearing from you
I then flattered myself that the Revocation of the British Orders in Council, of which I had just been informed, would be known in the United States, in Season to prevent the War, which, I knew would otherwise be unavoidable—In this Hope I have been disappointed—After reading Mr Foster’s letter to Mr: Monroe of 30. May—I cannot indeed perceive any other course which was left to the American Government, without self-degradation to pursue, than that which they did adopt; but when I remark that within fifteen days after that letter of Mr Foster’s was written, the very same British Ministers, by whose Instructions he sent it, had determined totally to repeal the whole system, which was kindling the War, which they had always pretended was necessary to the National Existence of England, and which they now ordered Mr Foster to say was more necessary than ever, I see no room left for calculation before hand upon any-thing. I lament the Declaration of War, as an Event, from which in the actual State of things when it passed was altogether unnecessary, the greatest, and only insuperable Causes for it having been removed; but as this was not and could not be known to Congress, I cannot be surprized that they should have considered all pacific and conciliatory means of obtaining justice as exhausted, and no alternative left but War, or the abandonment of our rights as an Independent Nation.
The Declaration however so essentially alters the aspect of affairs between the two Countries and their Governments, that I now consider every thing again thrown upon the chances of Events—That the British Ministers are now desirous of Peace with us is obvious from the steps they have taken—How far the policy of our Government will be affected by the Revocation of the Orders in Council, when they learn that it preceded the Declaration of War, I can hardly foresee—My own most fervent wishes and prayers are that Peace may be restored before any further irritating and aggravating hostilities shall have been committed on either side
The War in the North of Europe has already been marked began alternate series of successes and disasters to both parties. The French armies have been advancing upon the Russian Territory, untill they have occupied almost all the Polish Provinces within the Russian Dominion—The Russian armies have been retreating before them, without suffering themselves to be drawn into a general Engagement—But in every instance when they have engaged partially, the Russian have been, or at least represent themselves to have been victorious—This City has been three times illuminated within the last week—twice of which three times was for victories over the invading armies—They no doubt have a different story to tell on their part, but notwithstanding the rapidity with which they have penetrated into the Country, and the delay of resistance against them which has been systematically pursued, the Spirit and Confidence of the People here, is much greater than it was at the commencement of the Campaign—Besides the immense armament which they already have on foot, the losses of which as yet have been small, they are not organizing a second line of defence, and preparing to have two or three hundred thousand men, to supply the places of those now in the field, if any serious disaster should happen to them—Numbers of Men will not be wanting to them for any probable emergency— They will form troops easily disciplined, and will receive from England supplies of arms, ammunition, and perhaps Cloathing.—If they continue to avoid a general Action, or if engaging in one they win the Battle, there is no doubt but they will drive the Invaders back before Winter beyond the frontiers.
The difficulties in the conveyance of our Correspondence, will henceforth be so great, so long as our War continues, that I scarcely know when I shall have an opportunity of writing you, again. I send you this, by Captain Boit, an American who last Summer brought me a letter from my father, and who is now going to Gothenburg, to get home from thence as he shall find means—We are all in good health, and have lately had a few days of warm Weather—I shall avail myself of every occasion to write you, which may present itself; though I may seldom have any thing to say, suitable to be said, except to repeat, with affectionate remembrances to all our friends, that I am ever faithfully your’s
A.